DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in regards to the filing on 7/2/2021.  Since the previous filing no claims have been added, amended or cancelled.  Claims 1-6 and 17 have been allowed.
This corrected Notice of Allowance is to correct an error in claim 1.  The remainder of the Notice of Allowance remains as seen in the Action mailed 4/19/2021.
The Quick Path 2 IDS filed 7/2/2021 has been considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted by Attorney of Record Peyali Chowdhury on 7/16/2021 over the telephone.
The application has been amended as follows:
Claim 1 final paragraph line 1-2: replace “the left and right wall portions and of the base member” to “the left and right wall portions of the U-shaped member”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785